DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
2.	Applicant’s arguments with respect to claim(s) 1-19 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  Since independent claims 1 and 17 and dependent claims 3, 5, 12, and 15 have been amended,  a new reference is applied 


Claim Rejections - 35 USC § 103

3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
6.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

7.	Claims 1-19 are rejected under 35 U.S.C. 103 as being unpatentable over Bunnelle et al. US Patent Application Publication 2015/0173958.

As to claims 1, 7-10, 15, and 17-19, Bunnelle teaches an absorbent article 20 having a longitudinal centerline 100 and a lateral centerline 110 (paragraph 0043), a front waist region 36 with a front waist edge 14, a rear waist region 38 with a rear waist edge 14 (paragraph 0043, Figure 1), a crotch region 37 disposed between the front waist region 36 and the rear waist region 38, and two spaced apart longitudinal side edges12  joining the front waist edge to the rear waist edge (Figure 1; paragraph 0043), wherein the absorbent article comprises an assembly of components, and wherein the assembly of components comprises: 
a) a topsheet 24; 
b) a backsheet 26 underlying the topsheet 24; 
c) an absorbent core 28 disposed between the topsheet 24 and the backsheet 26 (Figure 1; paragraph 0045), wherein the absorbent core comprises at least one of a core cover, a dusting layer, an acquisition layer, a distribution layer, and a storage member (paragraph 0048); 
d) at least one additional component selected from the group consisting of: 
i) a fastening system 50 for joining the front waist region to the rear waist region when the absorbent article is worn (paragraphs 0051-0052);
 ii) barrier cuffs 60 lying adjacent and inboard the two spaced apart longitudinal side edges (paragraphs 0055-0057); 
iii) gasketing cuffs 70 lying between each of the two spaced apart longitudinal side edges and the barrier cuffs (paragraphs 0055-0057); 
iv) front ears 40 disposed in the front waist region (paragraph 0058); 
v) back ears 42 disposed in the rear waist region (paragraph 0058); and 
vi) a receiving member 54 (paragraph 0052); and 

e) an adhesive composition joining at least two of the assembly of components together, wherein the adhesive composition comprises at least 90 wt. % of a copolymer, wherein the copolymer comprises from about 30 wt. % to about 70 wt. % of propene monomer units (paragraphs 0071- 0073 and 0082) – where Bunnelle teaches a first amorphous polymer comprising a propene monomer units (paragraph 0074) and from about 30 wt. % to about 70 wt. % of 1-butene monomer units (paragraphs 0082) – where Bunnelle teaches a second polymer comprising at least one butene monomer (paragraph 0082) and the first to second polymer percentage is 70/30 to 50/50 (paragraph 0082).  Bunnelle does not teach the composition has heterophase copolymers.  Bunnelle teaches amorphous polymers which teaches away from heterophase copolymers.  Bunnelle further teaches the adhesive composition has a viscosity of from about 2,000 mPas to about 11,500 mPas at 150.degree. C., as measured by the Viscosity Test Method (paragraph 0080).
Bunnelle does not teach the claimed test results.  However, the specification of the present invention indicates the copolymer can be selected from Rextac® copolymers 2815 and 2830 (published application US 2019/0321241, paragraph 0080).  Bunnelle also teaches copolymers used are also Rextac polymers 2815, 2830 (Bunnelle paragraph 0081).  Thus, the composition, properties, characteristics, and test results would be inherent. 

As to claims 2 and 11, the adhesive composition joins the topsheet to an underlying nonwoven layer (paragraph 0093).

As to claims 3 and 12, the adhesive composition joins the topsheet to the backsheet adjacent one of the two spaced apart longitudinal side edges (paragraph 0096), wherein the backsheet is substantially water-impermeable (paragraph 0050, claim 7).

As to claims 4 and 13, Bunnelle teaches the adhesive composition joins the core cover to the dusting layer (paragraph 0094). 
As to claims 5 and 14, Bunnelle teaches the adhesive is a construction adhesive used to join components of an absorbent article as the absorbent article is being assembled (paragraphs 0092-0099).  Bunnelle teaches the adhesive joins nonwovens to another material such as another nonwoven or a film (paragraph 0069).  Bunnelle  teaches the adhesive used to join the dusting layer to the backsheet (claims 11 and 28). Bunnelle teaches the backsheet is substantially water-impermeable (paragraph 0050).As to claim 6, Bunnelle incorporates by reference (at paragraph 0081) Sustic USPN 5723546.  Sustic teaches the adhesive comprises the adhesive composition comprises 80 to 99% copolymer (Sustic col. 5, lines 9-14).
As to claims 9 and 16, the adhesive composition comprises less than 0.5 wt. % of a tackifier – where Bunnelle teaches the composition can be free of tackifier (paragraph 0084). 

Double Patenting
7.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

8.	Claims 1-19 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 16/387712. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the present invention are a broader recitation of the ‘712 application in that it does not require the addition of a heterophase copolymer.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

9.	Claims 1-19 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 16/387662. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the ‘662 application are a broader recitation of the present invention and the claimed subject matter substantially overlaps the claimed subject matter of the present invention. 


10.	Claims 1-19 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of patent US 11,021,636. Although the claims at issue are not identical, they are not patentably distinct from each other because the claimed subject matter of the present application substantially overlaps the claimed subject matter of the patent.


Conclusion

11.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACQUELINE F STEPHENS whose telephone number is (571)272-4937. The examiner can normally be reached 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas Weiss can be reached on 571-270-1775. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JACQUELINE F STEPHENS/           Primary Examiner, Art Unit 3781